DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 5/26/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an image capturing device” of claim 15, line 2; and
“an image capturing device” of claim 15, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to because of the following informalities:
in claim 15, line 2: “a” should be inserted before “global positioning system”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 15-16, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites:
“obtaining data from each IMU of the first plurality of IMUs…  
comparing the data from each IMU of the first plurality of IMUS; 
resolving differences between the data from each IMU of the first plurality of IMUS to determine a common angular velocity of the first segment… 
obtaining data from each IMU of the second plurality of IMUs; 
comparing the data from each IMU of the second plurality of IMUs; 
resolving differences between the data from each IMU of the second plurality of IMUs to determine a common angular velocity of the second segment; 
using the common angular velocity of the first segment in combination with the first acceleration information to determine an orientation of the first segment; [and]
using the common angular velocity of the second segment in combination with the second acceleration information to determine an orientation of the second segment” 
in lines 9-26, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  
With respect to claim 9, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed functions.  The only paragraph that refers to a common angular velocity is provide in paragraph 0042:

    PNG
    media_image1.png
    404
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    742
    media_image2.png
    Greyscale

This above paragraph does not provide any particulars about what the “data” is from the IMUS.  What is this data compared to?  What is the result of the comparing? What is meant by resolving differences between the data?  Does the resolution of differences between the data have anything to do with the comparing? How does this resolution of differences result in a common angular velocity of a first segment or a second segment?  How is the common angular velocity used to determine an orientation of the first segment, an orientation of the second segment, kinematics of the first segment, or kinematics of the second segment?  The specification does not specify any of this.
Claims 15-16 and 22-27 are rejected by virtue of their dependence from claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15-16, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “a join of the subject” in line 8, but it is not clear what “a join” of a subject is.  Is the term supposed to be “a joint”?
Claim 9 recites “comparing the data from each IMU of the first plurality of IMUS” in line 12, but it is not clear what is being compared.  The data is compared to what?
Claim 9 recites “comparing the data from each IMU of the second plurality of IMUs” in line 18, but it is not clear what is being compared.  The data is compared to what?
Claim 9 recites “a joint of the subject” in lines 25-26.  Assuming that “a join of the subject” in claim 9, line 8 is supposed to be “a joint of the subject”, it is not clear if this recitation of lines 25-26 is the same as, related to, or different from the recitation of line 8.  If they are the same, “a join of the subject” in claim 9, line 8 should be “a joint of the subject” and “a joint of the subject” in lines 25-26 should be “the joint of the subject”.  If they are different or related, their relationship should be made clear, they should be clearly distinguished from each other, and any subsequently mention of either recitation should be clear which recitation is being referenced.
Claim 9 recites “an absolute location of the first segment and the second segment” in line 31, but it is not clear how the two segments can share a single absolute location.  Clarification is required.
Claims 15-16 and 22-27 are rejected by virtue of their dependence from claim 1.
Claim 15 recites “an image capturing device” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an image capturing device” of claim 15, line 2.  If they are the same, “an image capturing device” in line 3 should be “the image capturing device”.  If they are different or related, their relationship should be made clear, they should be clearly distinguished from each other, and any subsequently mention of either recitation should be clear which recitation is being referenced.  
Claims 16 and 26-27 are rejected by virtue of their dependence from claim 15.
Claim 22 recites “displaying at least on of the plurality of images” in line 4 which is so grammatically awkward that its meaning is not clear.  Is the recitation supposed to be “displaying at least one of the plurality of images”?  This issue is repeated in the recitation “the at least on of the plurality of images” in claim 22, line 13.
Claim 22 recites “one or more joints” in line 5.  Assuming that “a join of the subject” in claim 9, line 8 is supposed to be “a joint of the subject”, it is not clear if this recitation of claim 22 is the same as, related to, or different from “a joint of the subject” in claim 9, lines 25-26 and/or “a join of the subject” in claim 9, line 8.  The relationship among these recitations should be made clear, they should be clearly distinguished from each other, and any subsequently mention of any of the recitations should be clear which recitation is being referenced.
Claim 22 recites “overlaying a geometric volume over the at least one of the plurality of images at and anatomically correct position of the subject in the at least one of the plurality of images” in lines 8-9, which is so grammatically awkward that is meaning is not clear.  Clarification is required.
Claims 23-25 are rejected by virtue of their dependence from claim 22.
Claim 23 recites “one ore more joints of the subject” in line 4, which is so grammatically awkward that this meaning is not clear.  If “one ore more joints of the subject” in claim 23, line 4 and if “a join of the subject” in claim 9, line 8 is supposed to be “a joint of the subject”, it is not clear if this recitation of claim 23 is the same as, related to, or different from “one or more joints” in claim 22, line 5; “a joint of the subject” in claim 9, lines 25-26; and/or “a join of the subject” in claim 9, line 8.  The relationship among these recitations should be made clear, they should be clearly distinguished from each other, and any subsequently mention of any of the recitations should be clear which recitation is being referenced.
Claim 24 recites “anthropometric information” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “anthropomorphic information” of claim 22, line 10.  If they are the same, “anthropometric information” in claim 24 should be used “the anthropometric information”.  If they are different or related, their relationship should be made clear, they should be clearly distinguished from each other, and any subsequently mention of either recitation should be clear which recitation is being referenced.  
Claim 26 recites “a plurality of image capturing devices” in line 2, but it is not clear if this recitation is the same as, related to, or different from “an image capturing device” of claim 15, line 3 and/or “an image capturing device” of claim 15, line 2. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0217998 (Mahfouz)(previously cited).
Mahfouz teaches the steps of initializing a first plurality of inertial measurement units (IMUs) and a second plurality of IMUs (FIGS. 5A-5C and paragraphs 0009, 0075-0080 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization); attaching the first plurality of IMUs to a first segment of a subject and the second plurality of IMUs to a second segment of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank); obtaining data from the first plurality of IMUs and the second plurality of IMUs as the subject performs a motion (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit and data indicative of the detected motion in the second inertial monitoring unit); and determining an absolute position of the first segment and the second segment based on the data (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz).
With respect to the first acceleration information being recorded in a continuous manner after recordation of the first initial orientation information and the second acceleration information being recorded in a continuous manner after recordation of the second initial orientation information, Mahfouz teaches real-time monitoring (paragraph 0002 of Mahfouz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record in real-time the first acceleration information after recordation of the first initial orientation information and record in real-time the second acceleration information after recordation of the second initial orientation information so as to detect changes over time.
With respect to claim 1, the combination teaches or suggest a method comprising: 
placing a first inertial measurement unit (IMU) and a second IMU in a calibration fixture configured to receive the first IMU and the second IMU in a predetermined orientation (steps 170, 180, and 190 in FIGS. 5A-5C; paragraphs 0009 and 0075-0080 of Mahfouz; the units are placed on a rotating rate table in an initial known static orientation or pose for calibration); 
calibrating the first IMU and second IMU in the calibration fixture prior to initialization of the first IMU and the second IMU (the calibration steps 172-178, 182-188, and 192-198 of FIGS. 5A-5C and paragraphs 0009 and 0075-0080 of Mahfouz;); 
recording a first initial orientation information of the first IMU placed in a first initialization position at a first initialization location (paragraphs 0045, 0100, 0104, and 0134-0135, 0152-0154 of Mahfouz; the first inertial monitoring unit undergoes initialization); 
recording a second initial orientation information of the second IMU placed in a second initialization position at a second initialization location (paragraphs 0045, 0100, 0104, and 0134-0135, 0152-0154 of Mahfouz; the second inertial monitoring unit undergoes initialization); 
placing the first IMU on a first segment of a subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh); 
placing the second IMU on a second segment of the subject, wherein the first segment and the second segment move relative to each other about a joint of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank; there is a knee therebetween);
recording first acceleration information output by the first IMU in a continuous manner after the recordation of the first initial orientation information of the first IMU (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; real-time monitoring of Mahfouz);
recording second acceleration information output by the second IMU in a continuous manner after the recordation of the second initial orientation information of the second IMU (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; real-time monitoring of Mahfouz); 
determining a first absolute location of the first segment with respect to the first initialization location based on the first acceleration information and the first initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position with the initial position being zero); 
determining a second absolute location of the second segment with respect to the second initialization location based on the second acceleration information and the second initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position with the initial position being zero); 
determining kinematics of the first segment and the second segment with respect to the joint of the subject based on the first absolute location and the second absolute location (abstract and paragraphs 0009, 0063, 0071-0075, 0100-0102, 0107, 0152-0156, 0160, and 0168 of Mahfouz).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of U.S. Patent No. 9,149,222 (Zets).
Mahfouz teaches recording a first initial orientation information of the first IMU placed in a first initialization position at a first initialization location (paragraphs 0045, 0100, 0104, and 0134-0135, 0152-0154 of Mahfouz; the first inertial monitoring unit undergoes initialization). Mahfouz also teaches that each iteration of the determined pose is registered and saved for calculating next iteration in the algorithm (Block 412; paragraph0145 of Mahfouz). Zets teaches the rezeroing at the start of a set of predetermined motions (col. 37, lines 1-30 of Zets).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rezero the IMUs at the start of every iteration of predetermined motions so that the motions can be more readily compared with each other.  
With respect to claim 2, the combination teaches or suggest recording a first final orientation information of the first IMU at the first initialization location; determining a difference between the first final orientation information and the first initial orientation information; and adjusting the first absolute location based on the difference (registering, saving, and rezeroing for the next iteration in the algorithm). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of U.S. Patent Application Publication No. 2012/0291563 (Schrock)(previously cited).
Schrock teaches the step of placing a force sensor at a contact point on the subject, the force sensor configured to obtain pressure information with respect to pressure applied to a surface by the contact point (paragraphs 0056, 0061, and 0064 of Schrock); and wherein the kinematics of the first segment and the second segment with respect to the joint are further based on the pressure information (paragraphs 0019-0020 and 0137-0140 of Schrock).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of placing a force sensor at a contact point on the subject, the force sensor configured to obtain pressure information with respect to pressure applied to a surface by the contact point; and wherein the kinematics of the first segment and the second segment with respect to the joint of the subject are further based on the pressure information because it would provide a fuller picture of the subject’s motion.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of DE 102007000583 (Ando), and further in view of U.S. Patent Application Publication No. 2014/0243686 (Kimmel).
Mahfouz teaches the steps of initializing a first plurality of inertial measurement units (IMUs) and a second plurality of IMUs (FIGS. 5A-5C and paragraphs 0009, 0075-0080 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization); attaching the first plurality of IMUs to a first segment of a subject and the second plurality of IMUs to a second segment of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank); obtaining data from the first plurality of IMUs and the second plurality of IMUs as the subject performs a motion (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit and data indicative of the detected motion in the second inertial monitoring unit); and determining an absolute position of the first segment and the second segment based on the data (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz).
Ando teaches the use of averaging adjacent sensors to arrive at a composite reading (page 5 of the English translation of Ando).  Kimmel teaches its applicability to detecting movements/positions of a user’s body (paragraph 0229 of Kimmel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place adjacent IMU units next to each other on the body segments and averaging readings so as to achieve a more stable value. 
With respect to claim 9, the combination teaches or suggests a method comprising: 
recording a first initial orientation information of a first plurality of inertial measurement units (IMUs) placed on a first initialization position at a first initialization location (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization undergoes initialization); 
recording a second initialization orientation information of a second plurality of IMUs placed in a second initialization position at a second initialization location (FIGS. 5A-5C and paragraphs 0009, 0075-0080, 0100, and 0134 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization undergoes initialization);
affixing the first plurality of IMUs to a first segment of a subject and the second plurality of IMUs to a second segment of the subject, wherein the first segment and the second segment move relative to each other about a join of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank); 
obtaining data from each IMU of the first plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit); 
recording first acceleration information output by each IMU of the first plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; recording data indicative of the detected motion in the first inertial monitoring unit); 
comparing the data from each IMU of the first plurality of IMUS and resolving differences between the data from each IMU of the first plurality of IMUS to determine a common angular velocity of the first segment (obtaining an average angular velocity from adjacent IMUs); 
recording second acceleration information output by each IMU of the second plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; recording data indicative of the detected motion in the first inertial monitoring unit); 
obtaining data from each IMU of the second plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the second inertial monitoring unit); 
comparing the data from each IMU of the second plurality of IMUs and resolving differences between the data from each IMU of the second plurality of IMUs to determine a common angular velocity of the second segment  (obtaining an average angular velocity from adjacent IMUs); 
using the common angular velocity of the first segment in combination with the first acceleration information to determine an orientation of the first segment (abstract and paragraphs 0009, 0045, 0063, 0071-0075, 0100-0104, 0107-0108, 0152-0156, 0160, and 0168 of Mahfouz using the average angular velocity); 
using the common angular velocity of the second segment in combination with the second acceleration information to determine an orientation of the second segment (abstract and paragraphs 0009, 0045, 0063, 0071-0075, 0100-0104, 0107-0108, 0152-0156, 0160, and 0168 of Mahfouz  using the average angular velocity); 
determining kinematics of the first segment and the second segment with respect to a joint of the subject using the common angular velocities (abstract and paragraphs 0009, 0063, 0071-0075, 0100-0104, 0107-0108, 0152-0156, 0160, and 0168 of Mahfouz using the average angular velocity); and
determining an absolute location of the first segment and the second segment based on the first acceleration information and second acceleration information and the first initial orientation information and second initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position).

Claims 15-16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of U.S. Patent Application Publication No. 2013/0222565 (Guerin)(previously cited), and further in view of U.S. Patent Application Publication No. 2010/0131113 (Even-Zohar)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0183179 (Susca)(previously cited).
Guerin teaches the step of obtaining a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images (paragraphs 0009-0010 and 0038-0041 of Guerin); displaying at least one of the plurality of images (paragraphs 0012 and 0034-0035 of Guerin); identifying one or more joints of the subject in the at least one of the plurality of images (paragraphs 0033-0034 and 0040-0044 of Guerin); and determining a skeletal model (paragraphs 0033-0034 and 0040-0044 of Guerin).  Even-Zohar teaches the projection of the skeletal model over the subject in the at least one of the plurality of images (paragraph 0088 and FIG. 2 of Even-Zohar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images; displaying at least one of the plurality of images; identify one or more joints of the subject in the at least one of the plurality of images; and project a skeletal model over the subject in the at least one of the plurality of images so as to provide real time visual feedback of the readings in a way to easily visualize and compare the positions of the subject and/or to provide real time visual feedback of the readings with real-world reference frames.
Susca teaches the steps of obtaining global positioning system location of an image capturing device and capturing at least one or the plurality or images using the image capturing device (paragraphs 0018-0020 and 0030 of Susca).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a global positioning system (GPS) location of an image capturing device; and capturing the plurality of images using the image capturing device so as to provide additional data to the user regarding the location of the images taken by the camera.
With respect to claim 15, the combination teaches or suggests obtaining global positioning system (GPS) location of an image capturing device; and capturing a plurality of images using an image capturing device (the above 103 analysis). 
With respect to claim 16, the combination teaches or suggests placing the image capturing device in a fixed location of a known position; and wherein the GPS location of the image capturing device is the fixed location (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca). 
With respect to claim 26, the combination teaches or suggests that capturing the plurality of images comprises: capturing the plurality of images using a plurality of image capturing devices such that each IMU of the first plurality of IMUs is in at least two of the plurality of images (the above 103 analysis; paragraphs 0009-0010 and 0038-0041 of Guerin). 
With respect to claim 27, the combination teaches or suggests determining an image-based absolute position of the first segment based on the GPS location of the image capturing device; and modifying the absolute position of the first segment based on the image-based absolute position (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of Guerin, and further in view of Even-Zohar, and further in view of U.S. Patent Application Publication No. 2012/0183939 (Aragones)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0130203 (Stergiou) (previously cited).
Guerin teaches the step of obtaining a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images (paragraphs 0009-0010 and 0038-0041 of Guerin); displaying at least one of the plurality of images (paragraphs 0012 and 0034-0035 of Guerin); identifying one or more joints of the subject in the at least one of the plurality of images (paragraphs 0033-0034 and 0040-0044 of Guerin); and determining a skeletal model (paragraphs 0033-0034 and 0040-0044 of Guerin).  Even-Zohar teaches the projection of the skeletal model over the subject in the at least one of the plurality of images (paragraph 0088 and FIG. 2 of Even-Zohar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images; displaying at least one of the plurality of images; identify one or more joints of the subject in the at least one of the plurality of images; and project a skeletal model over the subject in the at least one of the plurality of images so as to provide real time visual feedback of the readings in a way to easily visualize and compare the positions of the subject and/or to provide real time visual feedback of the readings with real-world reference frames.
Mahfouz disclose instructing the subject to perform motions for analysis (paragraphs 0151-0154 of Mahfouz). Aragones discloses the use of an avatar overlay as a suitable method of instruction (paragraphs 0085, 0087-0088, 0091-0092, 0094, 0096, 0098, 0104-0105, 0107-0110, 0115, and 0117 of Aragones) so as to provide feedback to the subject as to proper form.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar overlay in the combination since it provides instruction to the subject while providing feedback as to the proper form.  
Stergiou discloses that an avatar may reflect the height and weight of the subject (paragraph 0068 of Stergiou). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the avatar overlay in the combination reflect the height and weight of the subject since it is a simple substitution of one known element for another to obtain predictable results and/or so that the avatar is more comparable to the image of the subject.
With respect to claim 22, the combination teaches or suggests obtaining a plurality of images, each of the first plurality of IMUs, the first segment of the subject, and the second segment of the subject being one or more of the plurality of images (see the above 103 analysis with respect to Guerin); displaying at least on of the plurality of images (see the above 103 analysis with respect to Guerin); identifying one or more joints of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin); projecting a skeletal model corresponding to the one or more identified joints of the subject over the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin and Even-Zohar); and overlaying a geometric volume over the at least one of the plurality of images at and anatomically correct position of the subject in the at least one of the plurality of images, the geometric volume being based on anthropomorphic information corresponding to a height or a weight of the subject such that the geometric volume comprises an estimated outline of the subject based on the height or weight of the subject which is overlaid over the first segment and the second segment of the subject in the at least on of the plurality of images (see the above 103 analysis with respect to Aragones and Stergiou). 
With respect to claim 23, the combination teaches or suggests providing a prompt to identify the one or more joints of the subject in the at least one of the plurality of images; and receiving an identification of one ore more joints of the subject (paragraphs 0040-0043 and 0071-0072 of Guerin).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of Guerin, and further in view of Even-Zohar, and further in view of Aragones, and further in view of Stergiou and further in view of U.S. Patent Application Publication No. 2015/0145296 (Hotary)(previously cited).
Hotary teaches the step of providing a prompt to input anthropometric information (paragraph 0012 and 0087-0089 of Hotary) wherein at least one of the skeletal model and the geometric shape is based on the anthropometric information of the subject (paragraph 0008, 0012, 0087-0089, and 0121 of Hotary).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a prompt to input the height or weight of the subject as anthropometric information; and receive the height or weight of the subject; wherein at least one of the skeletal model and the geometric volume is based on the anthropometric information because it would permit the generation of a customized skeletal model for more accurate recommendations.
With respect to claim 24, the combination teaches or suggests providing a prompt to input the height or weight of the subject as anthropometric information; and receiving the height or weight of the subject; wherein at least one of the skeletal model and the geometric volume is based on the anthropometric information (see the above 103 analysis; inputting the height and weight for the avatar overlay). 
With respect to claim 25, the combination teaches or suggests providing a prompt to adjust the geometric volume to align the geometric volume with an actual outline of the subject; receiving an input to adjust the geometric volume; and adjusting the geometric volume based on the input (see the above 103 analysis with respect to Aragones and Stergiou; inputting the height and weight for the avatar overlay). 

Response to Arguments
The Applicant’s arguments filed 5/26/2022 have been fully considered.
Claim objections
There are new claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejection based on Mahfouz
The Applicant asserts:

    PNG
    media_image3.png
    180
    799
    media_image3.png
    Greyscale

The argument is not persuasive in view of the new grounds of rejection that are based on a new interpretation of Mahfouz.  Mahfouz teaches or suggests all the features of claim 1 as outlined above.
There are new grounds of rejection with respect to claim 9 and its dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791